Citation Nr: 0728798	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-35 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back disability, and 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1958 to July 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In March 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The Board notes that in the statement of the case as well as 
the supplemental statements of the case the RO appears to 
reopen and then deny the claim seeking service connection for 
low back disability.  The Board has a legal duty to consider 
the new and material evidence issue regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board must 
first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.  


FINDINGS OF FACT

1.  Service connection for low back disability was denied in 
an unappealed November 2001 rating decision; the evidence 
received since the November 2001 decision includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.

2.  A chronic low back disability was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to his active 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  Low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In a final rating decision of November 2001, the RO denied 
entitlement to service connection for low back disability 
based on its determination that the veteran did not have a 
chronic back disorder in service.  The veteran was informed 
of this decision in a January 2002 letter.  

The subsequently received evidence includes a November 2006 
statement from a flight surgeon who treated the veteran for 
back problems "off and on both at home station and on 
deployment."  The letter states that the veteran was not a 
complainer and followed medical advice.  Also mentioned is 
that some of the medical records from deployment as well as 
home station did not always make it into the permanent 
records.  This evidence is neither cumulative nor redundant 
of the evidence previously of record.  It relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.  

II.  Reopened Claim

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by an August 2005 letter, before the initial 
adjudication of the claim.

Although the appellant was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for low back disability 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for low back disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claim was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the appellant was afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  In this regard, the Board notes 
that following the March 2007 Travel Board hearing, the 
appellant was afforded a period of 60 days to submit medical 
evidence supportive of his claim.  He was also informed that 
he would be afforded more than 60 days if required and 
requested by him or his representative.  Thereafter, neither 
a request for additional time nor additional evidence was 
submitted.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claim in 
December 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he injured his low back in 1965 
while serving on active duty.  He claims that he was 
instructed to treat it with rest and over the counter 
medication.

Service medical records confirm that the veteran injured his 
back lifting something in December 1965; he was treated for 
this injury with analgesic pain medication, and told to apply 
heat and to rest.  Thereafter, service medical records show 
no residual symptoms.  Furthermore, medical records from the 
veteran's reserve service show multiple negative evaluations 
of the back.  Specifically, the veteran denied having 
recurrent back pain on multiple periodic physical 
evaluations.  Moreover, an April 1971 report of medical exam 
for enlistment in the reserves notes that the veteran bruised 
his back in a fall injury four years ago but there were no 
complications and no sequela.  Thus, service medical records 
do not establish the presence of chronic disability of the 
veteran's low back. 

The Board recognizes that the veteran has submitted several 
statements from friends and relatives which attest to the 
fact that he injured his back during active service and that 
the injury continued to plague him ever since.  In addition, 
the Board acknowledges the veteran's contention that he never 
complained about his back during his reserve service for fear 
of losing his job.

The post-service medical evidence initially documents the 
presence of a back disability in 1997 when the veteran was 
seen for low back pain radiating down the right leg.  
Sciatica was diagnosed.  A March 1998 letter from J.F. 
MacKenzie, DO., states that the veteran was referred for 
complaints of low back pain.  The letter indicates that the 
veteran stated that early in September 1997 he developed pain 
in his low back which radiated down his right leg, and which 
had progressively gotten worse.  The letter further states 
that he inured his back in 1980 and developed similar pain; 
however, after six months the pain spontaneously went away.  
(Parenthetically, the Board notes that there is no evidence 
in the veteran's reserve service medical records indicating 
that he injured his back or had any complaints or abnormal 
findings with regard to his back in 1980.  As noted above, 
the reserve service medical records are completely negative 
with regard to the presence of any back disorder.  
Furthermore, the veteran does not contend that his current 
low back disability is in any way related to any such injury 
in 1980.)  The impression was irritative radiculopathy most 
consistent with L4-5.  The record contains later medical 
evidence of low back disability, but no medical evidence 
suggesting that any current low back disability was present 
in service or until many years thereafter and no medical 
evidence of a nexus between a current low back disability and 
the veteran's active service.  

Moreover, the September 2001 VA examiner opined that he saw 
no evidence that the veteran's current low back disability 
originated during active duty.

In this case, the evidence of a nexus between the veteran's 
current back disability and his military service is limited 
to the statements of laypersons, including the veteran, his 
spouse, and his relatives.  This is not competent evidence 
since laypersons are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although the veteran submitted a 
November 2006 statement from a flight surgeon who remembers 
treating the veteran's back on and off both at home station 
and on deployment, the flight surgeon did not provide dates 
of treatment, a diagnosis of any low back pathology, or an 
opinion regarding the etiology of the veteran's current low 
back disability.

After the Travel Board hearing, the appellant was afforded a 
period of 60 days to submit medical evidence supportive of 
his claim; however, he did not submit any evidence.  

Accordingly, due to the absence of competent evidence of a 
relationship between the veteran's current low back 
disability and his period of active duty, service connection 
for low back disability must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for low back disability is granted.

Entitlement to service connection for low back disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


